NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 30, 2018* 
                               Decided September 20, 2018 
                                              
By the Court: 
 
No. 18‐1339 
 
BRIAN M. BURMASTER,                                  Appeal from the United States District 
       Plaintiff‐Appellant,                          Court for the Eastern District of Wisconsin. 
                                                      
       v.                                            No. 17‐CV‐1675 
                                                      
STEPHEN J. HERMAN, et al.,                           Nancy Joseph, 
       Defendants‐Appellees.                         Magistrate Judge. 

                                        O R D E R 

        Brian Burmaster brought this civil‐rights suit in Wisconsin, alleging that 
Louisiana lawyer Steve Herman and his law firm “manufactured” a criminal complaint 
against him resulting in his arrest and two years’ detention in Louisiana before the 
charges were dropped. The defendants moved to dismiss on several grounds, including 
a lack of personal jurisdiction. See FED. R. CIV. P. 12(b)(2). A magistrate judge presiding 
by consent, see 28 U.S.C. § 636(c), dismissed Burmaster’s complaint for failing to state a 
claim. Alternatively, she dismissed the suit as legally frivolous because “Burmaster asks 
for relief this court cannot grant.” See id. § 1915(e)(2)(B)(i), (ii).   

       On appeal Burmaster challenges the judge’s alternative ruling that his suit is 
frivolous. But regardless of whether the complaint had a valid legal or factual basis, the 
record conclusively shows that the district court lacked personal jurisdiction over the 
defendants. General personal jurisdiction exists where the defendants are “at home” in 
                                                 
            * We agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1339                                                                          Page  2 
 
the forum state, and specific personal jurisdiction depends on the lawsuit arising out of 
or relating to the defendants’ contacts with the forum. See Bristol‐Myers Squibb Co. v. 
Superior Court, 137 S. Ct. 1773, 1779–80 (2017). Burmaster has not alleged that Herman is 
domiciled in Wisconsin and that his law firm is “at home” there; indeed, the defendants 
maintain without objection that they are at home in Louisiana. Nor has Burmaster 
alleged that this suit arises out of or relates to the defendants’ contacts with Wisconsin. 
The only relationship this suit has with Wisconsin is that Burmaster is domiciled there, 
but the plaintiff’s contacts with the forum do not establish that forum’s jurisdiction over 
the defendants. See Walden v. Fiore, 571 U.S. 277, 284–85 (2014).   

        Because the court lacked jurisdiction, it should not have gone on to consider 
whether Burmaster’s complaint stated a claim, and we need not assess whether the suit 
is frivolous. See Sinochem Intʹl Co. v. Malaysia Intʹl Shipping Corp., 549 U.S. 422, 430–31 
(2007); Meyers v. Oneida Tribe of Indians of Wis., 836 F.3d 818, 823 (7th Cir. 2016), cert. 
denied, 137 S. Ct. 1331 (2017). 

      The judgment of the district court is MODIFIED to show that the suit is 
dismissed without prejudice for lack of personal jurisdiction. As modified, the 
judgment is AFFIRMED.